UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25958 CAPITAL FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) North Dakota 45-0404061 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Main Street North Minot, North Dakota 58703 (Address of principal executive offices) (Zip code) (701) 837-9600 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ As of September 30, 2015, there were 1,241 common shares of the issuer outstanding. FORM 10-Q CAPITAL FINANCIAL HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets - September 30, 2015 and December 31, 2014 3 Unaudited Condensed Consolidated Statements of Operations - Three Months Ended September 30, 2015 and 2014 5 Unaudited Condensed Consolidated Statements of Operations - Nine Months Ended September 30, 2015 and 2014 6 Unaudited Condensed Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2015 and 2014 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Removed and Reserved 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) September 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable (net of an allowance of $24,000 for 2015 and 2014) Income taxes receivable - Prepaids Total current assets PROPERTY AND EQUIPMENT Oil & Natural Gas Properties, Full Cost Method of Accounting - Less accumulated depletion ) - Total oil & natural gas properties - Other property and equipment Furniture, fixtures and equipment Less accumulated depreciation ) ) Total other property and equipment Other property holdings - Total other property holdings - Net property and equipment OTHER ASSETS Severance escrow Baron notes receivable Deferred tax asset – non-current Other assets (net of accumulated amortization of $214,444 for 2015 and 2014) Total other assets TOTAL ASSETS $ $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) September 30, December 31, CURRENT LIABILITIES Accounts payable $ $ Commissions payable Other current liabilities Income taxes payable - Line of credit - Total current liabilities $ $ NON CURRENT LIABILITIES Asset retirement obligation - Total noncurrent liabilities - TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Series A preferred stock – 5,000,000 shares authorized, $.0001 par value; 3,050,000 and 3,050,000 shares issued and 0 outstanding, respectively $ $ Additional paid in capital – series A preferred stock Common stock – 1,000,000,000 shares authorized, $.0001 par value; 1,241 and 1,241 shares issued and outstanding, respectively Additional paid in capital – common stock Accumulated deficit ) ) Less Treasury stock, 3,050,000 preferred shares at $0.4262 ) ) TOTAL STOCKHOLDERS’ EQUITY $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ SEE NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 CAPITAL FINANCIAL HOLDINGS, INC., AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, OPERATING REVENUES Fee income $ Commissions Oil and gas revenue - Other operating income Total revenue OPERATING EXPENSES Compensation and benefits Commission expense General and administrative expenses Depreciation Depletion - Total operating expenses OPERATING INCOME OTHER INCOME (EXPENSES) Interest expense ) ) Interest income Other income Total other income INCOME OF OPERATIONS BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE ) ) NET INCOME $ NET INCOME PER COMMON SHARE: Basic $
